Citation Nr: 0811451	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  04-11 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for chondromalacia of the right patella.  

2.  Entitlement to an increased evaluation in excess of 10 
percent for chondromalacia of the left patella.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to January 
1978.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which granted a 10 percent evaluation 
for chondromalacia, right patella, and 10 percent evaluation 
for chondromalacia, left patella, effective May 10, 2001 and 
May 31, 2001 respectively. 

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in August 2004; the 
hearing transcript has been associated with the claims file.  

The Board remanded the case to the RO for further development 
in January 2005.  Development has been completed and the case 
is once again before the Board for review.


FINDINGS OF FACT

1.  Chondromalacia of the right patella does not result in 
flexion limited to 30 degrees; extension limited to 10 
degrees; recurrent subluxation or lateral instability; 
removal of semilunar cartilage; or dislocated semilunar 
cartilage.

2.  Chondromalacia of the left patella does not result in 
flexion limited to 30 degrees; extension limited to 10 
degrees; recurrent subluxation or lateral instability; 
removal of semilunar cartilage; or dislocated semilunar 
cartilage.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the right patella have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.40, 4.45, 4.59. 4.71a, Diagnostic Codes 
5003, 5256 - 5261 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the left patella have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 4.40, 4.45, 4.59. 4.71a, Diagnostic Codes 5003, 
5256 - 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In an August 2001 and December 2005 letters, VA informed the 
veteran of the evidence necessary to substantiate his claim, 
evidence VA would reasonably seek to obtain, and information 
and evidence for which the veteran was responsible.  VA also 
asked the veteran to provide any evidence that pertains to 
his claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with VCAA notice of the type 
of specific evidence necessary to establish a disability 
rating or effective date.  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate his or her a claim: (1) the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) the 
notice must provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  

Although, the veteran was not provided pertinent information 
in complete accordance with Vazquez-Flores v. Peake in the 
VCAA notices cited above, cumulatively, the veteran was 
informed of the necessity of providing medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The veteran was not 
provided VCAA notice of the criteria necessary for 
entitlement to a higher disability rating such as in the form 
of a specific measurement or test result.  VCAA notices 
informed the veteran that should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic code(s); and provided examples of 
pertinent medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to increased compensation.  

However, despite any notice deficiency pursuant to Vazquez-
Flores, the Board finds that the presumption of prejudice on 
VA's part has been rebutted in this case by the following: 
(1) based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) based on the veteran's contentions as well as 
the communications provided to the veteran by the VA, it is 
reasonable to expect that the veteran understands what was 
needed to prevail.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  In an August 2002 notice of disagreement, 
the veteran argued that he was entitled to a higher rating 
under Diagnostic Codes 5257 or 5258 for instability in the 
knee or cartilage damage, demonstrating actual knowledge of 
the evidence required for a higher disability rating under 
these codes.  The RO provided the veteran with applicable 
Diagnostic Codes under which the veteran has been rated in 
February 2003 and July 2007 statements of the case.  The 
veteran has been afforded ample opportunity to submit 
additional evidence in support of his claim and has 
identified relevant treatment records at the VA medical 
center which have been obtained.  

The veteran's service medical records, VA treatment records, 
and VA examinations have been associated with the claims 
file.  The Board notes that during the veteran's most recent 
January 2006 VA examination, he reported receiving disability 
through the Social Security Administration (SSA) since 1999.  
SSA records have not been associated with the claims file.  
Because the veteran's current claim for an increased rating 
was received in May 2001, however, medical records associated 
with the veteran's SSA claim would predate the relevant 
period of this appeal including the one-year period prior to 
receipt of the veteran's claim for increase.  Therefore, the 
Board finds that a remand for these records is not necessary.  
VA has provided the veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2007).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2007).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  
The CAVC has held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424, 2007 WL 4098218 (U.S. Vet. App. 
Nov. 19, 2007).  The relevant temporal focus for adjudicating 
an increased rating claim is on the evidence concerning the 
state of the disability from the time period one year before 
the claim was filed until VA makes a final decision on the 
claim.  Id.  The Board has considered whether a staged rating 
is for consideration; however, the evidence of record does 
not establish distinct time periods where the veteran's 
service-connected disability results in symptoms that would 
warrant different ratings.

The veteran is currently rated under Diagnostic Code 5260 for 
chondromalacia of the right and left patella.  38 C.F.R. § 
4.71a (2007).  Under Diagnostic Code 5260, limitation of 
flexion of the leg warrants a 30 percent evaluation where 
flexion is limited to 15 percent; a 20 percent evaluation 
where flexion is limited to 30 degrees; a 10 percent 
evaluation where flexion is limited to 45 degrees; and a 0 
percent evaluation where flexion is limited to 60 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007).

Degenerative arthritis is rated based on limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).  
However, when the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003. Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Id.  In 
the absence of limitation of motion, a 10 percent evaluation 
is assigned with x-ray evidence of involvement of two or more 
major joints; a 20 percent rating is assigned with x- ray 
evidence of involvement of two or more major joints with 
occasional incapacitating exacerbations. Id.   Limitation of 
motion for the knee in this case may be rated under 
Diagnostic Codes 5256-5261. See 38 C.F.R. § 4.71a (2007).

Ankylosis of the knee is evaluated under Diagnostic Code 
5256.  38 C.F.R. § 4.71a (2007).  A 60 percent evaluation is 
assigned for extremely unfavorable ankylosis of the knee, in 
flexion at an angle of 45 degrees or more; a 50 percent 
evaluation is assigned for flexion between 20 and 45 degrees; 
a 40 percent evaluation is assigned for flexion between 10 
and 20 degrees; and a 30 percent evaluation is assigned for a 
favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees.  Id.

Other impairment of the knee is assigned a 30 percent 
evaluation for severe recurrent subluxation or lateral 
instability; a 20 percent evaluation for moderate recurrent 
subluxation or lateral instability; and a 10 percent 
evaluation for slight recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007).

A 20 percent evaluation is assigned for dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258 (2007).  

A 10 percent evaluation is assigned for removal of semilunar 
cartilage which is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259 (2007).

Limitation of extension of the leg warrants a 50 percent 
rating where extension is limited to 45 degrees; a 40 percent 
rating where extension is limited to 30 degrees; a 30 percent 
rating where extension is limited to 20 degrees; a 20 percent 
rating where extension is limited to 15 degrees; a 10 percent 
rating where extension is limited to 10 degrees; and a 0 
percent rating where extension is limited to 5 degrees. 
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007).

VA's Office of General Counsel has provided guidance 
concerning increased rating claims for knee disorders.  
Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, 
pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when evaluating a 
veteran's service-connected disability.  38 C.F.R. § 4.14 
(2007).  VA's General Counsel stated that compensating a 
claimant for separate functional impairment under Diagnostic 
Code 5257 and 5003 does not constitute pyramiding.  See 
VAOPGCPREC 23-97 (July 1, 1997).
VA's General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.  
Further, painful motion of a major joint or groups caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under 
Diagnostic Code 5003, even though there is no actual 
limitation of motion.  See VAOPGCPREC 9-98 (August 14, 1998), 
citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  
Absent x-ray findings of arthritis, limitation of motion 
should be considered under Diagnostic Codes 5260 and 5261.  
The claimant's painful motion may add to the actual 
limitation of motion so as to warrant a rating under 
Diagnostic Codes 5260 or 5261.  See VAOPGCPREC 9-98 (August 
14, 1998).   

In addition, the VA General Counsel has held that separate 
ratings may be assigned under Diagnostic Code 5260 and 
Diagnostic Code 5261 for disability of the same joint. 
VAOPGCPREC 9-2004 (September 17, 2004).  Specifically, where 
a veteran has both limitation of flexion and limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg. 

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion. 38 
C.F.R. § 4.40 (2007).  Pain on movement, swelling, deformity, 
or atrophy of disuse are relevant factors in regard to joint 
disability. 38 C.F.R. § 4.45 (2007).  Painful, unstable, or 
malaligned joints, due to a healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59 (2007).

VA treatment records dated from 2001 to 2002 reflect 
complaints of knee pain.   A May 2001 treatment report shows 
the veteran's right knee was tender.  X-rays were within 
normal limits.  There was no clinical evidence of septic 
arthritis.  The veteran was diagnosed with an iliac aneurysm 
in the right leg later that month.  He had a right iliac 
artery mycotic aneurysm repair.  He had subsequent right 
lower leg pain during his period of rehabilitation.  

A June 2001 treatment report shows that the veteran 
complained of right knee pain of about one month's duration.  
There was no effusion or subluxation.  The medial facet of 
the patella was tender.  The examiner also included the 
notation that there was "no med/lat JLT, inc laxity on 
Lachmans, similar to the other side, no varus instability, 
some opening on valgus stress, non tender."  It is unclear 
as to whether the examiner was indicating the presence or 
absence of laxity.  X-rays were unremarkable.  The veteran 
was diagnosed with chondromalacia patella.  A later June 2001 
report shows that the veteran continued to have bilateral 
knee pain.  The veteran did not have erythema or edema in the 
knees bilaterally.  He had slight tenderness to palpation.  

At the time of a September 2001 VA examination, the veteran 
was wearing knee braces and used a cane.  The veteran 
reported that was not working due to his knees.  He reported 
difficulty with prolonged standing, climbing, squatting, or 
crawling.  Physical examination shows that the veteran had 
patellofemoral tenderness and crepitation in knees 
bilaterally.  He had 0 to 140 degrees of flexion bilaterally 
with pain at the extremes.  He had slight looseness to medial 
testing bilaterally.  There was no looseness to anterior and 
posterior testing bilaterally.  He had negative McMurray's 
tests.  There was no effusion and no joint line tenderness.  
The veteran was assessed with bilateral chondromalacia 
patella. 

VA treatment records dated in August 2002 and September 2002 
show that the veteran wore knee braces and complained of 
bilateral knee pain.  

A June 2006 VA examination shows that the veteran used knee 
braces and a cane.  He had not had surgery on the knees.  The 
veteran reported pain, stiffness, swelling, giving way, 
fatigability, and occasional locking of the knees.  There was 
no recurrent subluxation and no constitutional symptoms.  
Physical examination shows that the veteran had retropatellar 
pain and popping bilaterally.  He had slight crepitation with 
motion on the right.  The veteran had 0 to 140 degrees 
flexion in the knees bilaterally with pain, worse over the 
last 20 degrees of flexion in both knees.  Both knees were 
stable to medial, lateral, anterior, and posterior testing.  
The veteran had a negative McMurray's test.  The veteran did 
not have increased pain, soreness, tenderness, or 
fatigability noted on the office examination.  The examiner 
stated that other range of motion change was speculative.  X-
rays of both knees were normal.  The veteran was diagnosed 
with chondromalacia patella of the right and left knees.  

A VA vocational rehabilitation training folder has been 
associated with the claims file.  The veteran participated in 
vocational rehabilitation in 2003 and 2004.  An August 2003 
counseling report noted that the veteran's vocational 
impairment was caused in substantial part by his service-
connected knee conditions because they resulted in his 
inability to continue with manual labor.  The report also 
shows that the veteran had a serious employment handicap due 
to multiple disabling conditions; a history of substance 
addiction with chronic relapse pattern; a criminal record; 
long periods of unemployment; unstable work history; a 
pattern of reliance on governmental support programs; a lack 
of education; and a lack of training for suitable sedentary 
occupation.  The veteran's training was discontinued in July 
2005 because it was determined that he was not currently 
feasible for Chapter 31 vocational rehabilitation training 
since he was unable to maintain his sobriety.

The veteran has submitted various statements in support of 
his claim.  In an August 2002 statement, the veteran reported 
locking and instability in the knees and possible cartilage 
damage.  During an August 2004 video conference hearing, the 
veteran reported that he had torn cartilage in the knees, 
arthritis, and instability.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court) has 
held that lay evidence is one type of evidence that must be 
considered and competent lay evidence can be sufficient in 
and of itself.  The Board, however, retains the discretion to 
make credibility determinations and otherwise weigh the 
evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.  The Board finds, in this case, that 
the veteran's statements are not entirely credible and 
supported by the objective evidence of record.  Although the 
veteran has reported having torn cartilage in the knees, this 
is not reflected by medical evidence of record.  The veteran 
has reported that he has arthritis in both knees; however, 
the medical evidence of record does not indicate a current 
diagnosis of arthritis.  May 2001, June 2001, and June 2006 
x-rays of the knees were within normal limits.  Absent an x-
ray finding of arthritis, the Board finds that Diagnostic 
Code 5003 is not for application.  

The Board finds that a higher 20 percent evaluation is not 
warranted under Diagnostic Code 5260 for limitation of 
flexion of the leg, where the veteran is not shown to have 
flexion is limited to 30 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2007).  In this case, the veteran is 
shown by his VA examinations to have full flexion in the 
knees, bilaterally, to 140 degrees.  VA examinations show 
that the veteran has pain at the extremes of motion or pain 
worse over the last 20 degrees of motion.  The veteran's 
current 10 percent evaluations for the left and right knees 
were assigned with consideration of limitation of motion due 
to pain.  

The Board finds that a separate 10 percent evaluation is not 
warranted under Diagnostic Code 5257 for recurrent 
subluxation or lateral instability in the right or left 
knees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007).  
Although the veteran has been shown to wear knee braces and 
has reported instability in the knee, objective medical 
evidence does not reflect recurrent subluxation or lateral 
instability in the knees to warrant an evaluation under 
Diagnostic Code 5257.  As noted, it is unclear as to whether 
a June 2001 VA treatment report noted increased laxity on 
Lachman's testing.  It is clear, however, that there was no 
varus instability at the time.  Although the September 2001 
VA examination showed some bilateral looseness to medial 
testing, there was no anterior or posterior looseness and 
none noted laterally.  Further, a more recent June 2006 VA 
examination shows that both knees were stable to medial, 
lateral, anterior, and posterior testing.  There was no 
recurrent subluxation.  In light of inconsistencies between 
the veteran's reported symptomatology, and findings in 
medical record, the Board finds that the objective medical 
evidence is more probative in this case.  

The veteran is not shown to have ankylosis of the right knee, 
removal of semilunar cartilage, dislocated semilunar 
cartilage, or compensable limitation of extension in the 
right knee, to warrant a separate evaluation under Diagnostic 
Codes 5256, 5258, 5259, and 5261.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5258, 5259, and 5261 (2007).  In this 
regard, the veteran's knees are not shown by medical evidence 
to be in fixation.  There is no indication that the veteran 
has had removal of semilunar cartilage or dislocated 
semilunar cartilage in the right or left knee.  VA 
examinations indicate that the veteran has not had surgery on 
either knee.  The veteran was not shown to have extension 
limited to 10 degrees during either of his VA examinations.  

In light of the foregoing, the Board finds that a higher 
evaluation is not warranted for chondromalacia of the right 
patella.  A higher evaluation is not warranted for 
chondromalacia of the left patella.  The Board has 
considered, along with the schedular criteria, functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45 
(2006); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  
However, functional loss due to pain has already been 
considered in assigning the veteran's current 10 percent 
ratings. 

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate. See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board notes that the veteran has participated in 
VA vocational rehabilitation training.  A counseling report 
noted that the veteran's vocational impairment was caused in 
substantial part by his service-connected knee conditions.  
However, his employment handicap was also found to be due to 
other physical disabilities, a history of substance 
addiction, as well as the veteran's personal history and 
employment history.  The Board finds that chondromalacia of 
the right patella and chondromalacia of the left patella have 
not been shown to cause marked interference with employment 
beyond that contemplated by the Schedule for Rating 
Disabilities, has not necessitated frequent periods of 
hospitalization, and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  Thus, the Board 
finds that the requirements for referral for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have 
not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the veteran's claim.




ORDER

An increased rating for chondromalacia of the right patella, 
in excess of 10 percent, is denied.

An increased rating for chondromalacia of the left patella, 
in excess of 10 percent, is denied.




____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


